 Case: 3:20-cv-00066-TMR-MJN Doc #: 5 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 56



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON
ALADDIN MOROC BEY, et al.,

        Plaintiffs,                                    Case No. 3:20-cv-66

vs.

J.S. HUBER, et al.,                                    District Judge Thomas M. Rose
                                                       Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

    REPORT AND RECOMMENDATION1 THAT THIS CASE BE: (1) DISMISSED
  WITHOUT PREJUDICE FOR FAILURE TO PROSECUTE; AND (2) TERMINATED
                          ON THE COURT’S DOCKET
______________________________________________________________________________

        On April 14, 2020, the undersigned ordered pro se Plaintiffs to show cause, in writing and

within 14 days from the entry of that Order, as to why they should be permitted to proceed in this

case in forma pauperis (“IFP”). Doc. 4. In lieu of showing cause, Plaintiffs were informed that

they could, instead, pay the required $400.00 filing fee with the Clerk of Court. Id. Finally,

Plaintiffs were notified that failure to show cause or pay the required filing fee as directed may

result in a dismissal of the case for failure to prosecute. Id.

        Plaintiffs have neither responded to the Court’s Show Cause Order nor paid the required

filing fee, and the time for doing so has now expired.             Accordingly, the undersigned

RECOMMENDS that this case be: (1) DISMISSED WITHOUT PREJUDICE pursuant to Fed.

R. Civ. P. 41(b) for failure to prosecute; and (2) TERMINATED on the Court’s docket.



Date:   May 4, 2020                                    s/ Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge


        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
 Case: 3:20-cv-00066-TMR-MJN Doc #: 5 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 57




                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
